Mr. Justice Harris
delivered the opinion of the court.
This case is a companion to State ex rel. v. Kirkpatrick, ante, p. 8 (148 Pac. 51) wherein we held that John W. Dyer had been legally acting as mayor of the City of Pendleton. The ordinance mentioned was assailed by the plaintiff on the theory that John W. Dyer did not possess the authority of mayor when, on December 9, 1914, he signed the ordinance as ‘ ‘ Chairman and Acting Mayor, ’ ’ and that therefore the ordinance is void. The conclusion reached by this court in State ex rel. v. Kirkpatrick, ante, p. 8 (148 Pac. 51), controls the instant case.
The ordinance was signed by a person lawfully acting as mayor, and the judgment rendered by the Circuit Court is affirmed. Affirmed.